USCA11 Case: 20-12513     Date Filed: 09/08/2021   Page: 1 of 18



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-12513
                          ________________________

                      D.C. Docket No. 7:17-cv-00854-RDP


MARTIN FORSYTH,

                                                              Plaintiff-Appellant,

                                     versus

UNIVERSITY OF ALABAMA,
BOARD OF TRUSTEES,

                                                             Defendant-Appellee.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                              (September 8, 2021)

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:

      Martin Forsyth appeals the district court’s grant of summary judgment to the

University of Alabama on his employment discrimination claims brought under the
         USCA11 Case: 20-12513        Date Filed: 09/08/2021   Page: 2 of 18



Rehabilitation Act. Forsyth alleged that the University fired him because of his

mental impairment and asserted Rehabilitation Act claims under both a disparate

treatment and a disparate impact theory. The district court held that Forsyth failed to

meet his burden for either claim. We agree.

                              I.     BACKGROUND

      This case involves an employment dispute between an employee and a

supervisor who did not get along. When Martin Forsyth first began working for the

University of Alabama as a carpenter, he received positive performance reviews,

including comments such as “works well with his co-workers … [and] has leadership

qualities but[] is able to follow the lead man on their crew very well.” Soon after, he

was even promoted to a supervisory role. His direct supervisor thought Forsyth was

“a natural leader and the one that people look to,” and noted that Forsyth “ha[d] been

in [the new] position for about six months and ha[d] proven that we made the best

choice. His planning, leadership[,] and delegation ha[ve] been good.”

      But after several years, Neal DiChiara was hired as the new manager for

building maintenance—a position above Forsyth’s direct supervisor in the

organizational hierarchy—and Forsyth began to have difficulty with DiChiara. The

first episode occurred when Forsyth noticed asbestos during a job on campus and

left—without telling his supervisors—to notify the University’s Environmental

Health and Safety Department. He then received a “corrective counseling,” at least


                                          2
         USCA11 Case: 20-12513      Date Filed: 09/08/2021   Page: 3 of 18



in part because DiChiara felt like Forsyth was undermining his authority by going

straight to EHS. Forsyth, his direct supervisor, and DiChiara met with human

resources to discuss the dispute. At that meeting, Forsyth told DiChiara that “he

didn’t respect him, and he would never respect him.”

      In Forsyth’s next evaluation, he received his first negative comment:

“[Forsyth] can improve his attitude [and] outlook towards his job and others. Much

of the past year was spent in conflict w[ith] management.” About a month after

receiving that evaluation, there was another incident. Management failed to inform

the employees (including Forsyth) of a mandatory ethics training until four hours

before it began. After getting permission from his direct supervisor to miss the

meeting, Forsyth also asked for DiChiara’s permission. That led to a contentious

exchange that ended with raised voices and foul language. Human resources

“determined that Mr. Forsyth was the instigator of the incident, and although Mr.

DiChiara had cursed during the confrontation, he did not curse at Mr. Forsyth.”

DiChiara told human resources that “he wanted to fire [Forsyth] for arguing with

him in front of a bunch of people.” As a result of that incident, Forsyth received a

second corrective counseling for being “argumentative, disrespectful, and

insubordinate” and was suspended for three-and-a-half days without pay.

      That year Forsyth received a “needs improvement” for “cooperation” in his

annual performance evaluation. The evaluation comments suggested that Forsyth


                                         3
         USCA11 Case: 20-12513        Date Filed: 09/08/2021   Page: 4 of 18



“find ways to be more approachable.” A little over a year later, there were allegations

that Forsyth made an unkind comment about a co-worker. Because the situation was

a he-said–she-said, no one was punished, but the incident was documented in

Forsyth’s personnel file. And just over a week later, DiChiara issued Forsyth a

Performance Improvement Plan. According to DiChiara, he issued this PIP because

in the previous three years, “[t]here [were] seven documented occasions … [where

Forsyth’s] attitude and/or working relationship with management and coworkers …

need[ed] improvement.” “The goal of the PIP was to increase [Forsyth’s]

productivity as a lead carpenter and increase his rapport with [his] co-workers.”

Forsyth’s direct supervisor stated: “Certainly I just wanted to see improvement.”

Shortly afterwards, Forsyth filed an internal complaint alleging harassment.

      Before completing the PIP, Forsyth received another corrective counseling for

commenting to a co-worker that “[y]ou haven’t learned yet that the University is

going to do what benefits the University.” Forsyth asserted that the corrective

counseling was “yet another attempt at retaliation made by … DiChiara against me.”

The associate vice president for facilities and grounds (DiChiara’s boss) met with

Forsyth to discuss the incident. Because Forsyth “seemed … angry and frustrated,”

the associate vice president suggested that he talk with the University’s Employee

Assistance Program “about counseling, anger management, depression, or a whole

array of things that could help him be more successful.” Eventually, Forsyth


                                          4
          USCA11 Case: 20-12513       Date Filed: 09/08/2021    Page: 5 of 18



completed the PIP successfully, receiving a letter from DiChiara stating that

“improvement had been made as a result of the plan.”

      A month after that review, Forsyth volunteered for an unpopular route and

shift. The agreement was that he would work that route and shift until a new position

opened, and a new person was hired. DiChiara acknowledged Forsyth’s “improved

disposition around the shop” and “complimented [Forsyth] on his attitude and told

him how much [he] appreciated the way [Forsyth] was handling himself around the

shop.” After Forsyth worked on the unpopular route for almost two years, the

University hired a new carpenter. Because of the new hire, Forsyth approached his

direct supervisor about switching off the unpopular route and shift, but his direct

supervisor refused to let him. A few weeks later, Forsyth was issued a final

corrective counseling due to six minor infractions (one of which was asking his

supervisor about switching routes and four of which occurred that same week). This

counseling was essentially a final warning, and if Forsyth did not show

improvement, “[d]ismissal [would] [b]e [r]ecommended.” Forsyth said that the

instances were misconstrued and taken out of context. He also asserted that “this

personal battle” with DiChiara had been going on for five years.

      Forsyth then sought counseling through the University’s Employee

Assistance Program because he was feeling “a lot of anxiety[] and … depression.”

Forsyth testified that his depression did not affect the physical aspect of his job, but


                                           5
          USCA11 Case: 20-12513        Date Filed: 09/08/2021     Page: 6 of 18



it did affect his interactions with others. Forsyth also testified that he told his direct

supervisor and a few co-workers that he had started going to counseling at the EAP.

Forsyth did not inform anyone else about his counseling or depression, and no one

ever commented on it.

      The following summer, Forsyth was helping with the “summer walkthrough,”

which is when the maintenance and custodial staff make the dorms ready for the fall.

During that summer, an employee in the housing department discovered that a

storage room in one of the dorms had been converted into a makeshift “breakroom”

with a refrigerator, microwave, chairs, a table, groceries, newspapers, and shelves.

When DiChiara reviewed surveillance footage from outside the room, it revealed

that Forsyth and two coworkers had regularly used the room that summer. In fact,

Forsyth was observed “not working for 85 minutes during the seven day period” that

the surveillance video covered. Taking an unauthorized break is a violation of

department policy and does not meet the University’s Standards of Behavior.

      When confronted about the makeshift breakroom, Forsyth lied, saying that he

did not have a key. Forsyth and the two other employees seen entering and exiting

the room denied taking unauthorized breaks. Forsyth claimed that the alleged

unauthorized breaks were times when he was either making work-related phone




                                            6
          USCA11 Case: 20-12513       Date Filed: 09/08/2021   Page: 7 of 18



calls, waiting on plumbers, electricians, or other workers to complete their tasks

before he could complete his work orders, or “formulat[ing] some kind of plan.”

       All three of the employees seen using the makeshift breakroom, including

Forsyth, were fired. Eventually, Alabama’s Department of Labor Board of Appeals

accepted Forsyth’s explanation, concluding that Forsyth was eligible for

unemployment benefits because he had not taken unauthorized breaks. Instead, “the

‘unauthorized breaks’ w[ere] simply a result of their skill waiting on another skill to

begin.” Additionally, after Forsyth was fired, he was formally diagnosed with

depression and prescribed medication.

       Forsyth sued the University, bringing two claims under Section 504 of the

Rehabilitation Act: one based on disparate treatment, alleging that the University

fired him because of his disability, and the other based on disparate impact, alleging

that the University’s “evaluation and disciplinary system” screened him out because

of his disability.

       After discovery, the University moved for summary judgment, arguing that

Forsyth had not presented evidence sufficient to support either claim. As to the

disparate treatment claim, the University argued that Forsyth had not established that

he had a disability and, even if he had, he had also not shown that the University had

fired him “solely by reason of” that disability. As to the disparate impact claim, the

University argued that such claims were not cognizable under Section 504 and that,


                                          7
            USCA11 Case: 20-12513     Date Filed: 09/08/2021   Page: 8 of 18



even if they were, Forsyth had not presented any statistical evidence showing that it

had any policy or practice that had a disproportionate negative effect on disabled, as

opposed to non-disabled, people. Forsyth opposed the motion. He argued that the

University “regarded [him] as having … an impairment,” which was one definition

of “disability” under the statute. He did not dispute that the University had offered a

legitimate, non-discriminatory reason for his termination, but he argued that that

reason was pretextual. He also argued that his disparate impact claim should proceed

to trial.

       The district court granted the motion for summary judgment on both claims.

It held that Forsyth had not established that the University had regarded him as

impaired or that it had fired him “solely by reason of” his alleged disability.

Alternatively, it held that even if Forsyth had met those elements and established a

prima facie case of discrimination, the University had offered a legitimate, non-

discriminatory reason for his termination, and Forsyth had not met his burden to

show that it was pretextual. The district court also rejected Forsyth’s disparate

impact claim, holding that Section 504 did not allow such claims and, even if it did,

Forsyth had failed to provide evidence of any policy or practice that impacted




                                          8
         USCA11 Case: 20-12513        Date Filed: 09/08/2021   Page: 9 of 18



disabled people more negatively than it impacted non-disabled people. Forsyth

timely appealed.

                        II.    STANDARD OF REVIEW

      We review a district court’s grant of summary judgment de novo. Peppers v.

Cobb Cnty., 835 F.3d 1289, 1295 (11th Cir. 2016). “When reviewing a grant of

summary judgment, the court of appeals may affirm if there exists any adequate

ground for doing so, regardless of whether it is the one on which the district court

relied.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1117 (11th Cir. 1993). Under

Federal Rule of Civil Procedure 56, summary judgment is proper if, viewing the

evidence that the parties submitted in the light most favorable to the non-moving

party, that evidence “show[s] that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).

                               III.     DISCUSSION

      The Rehabilitation Act generally prohibits programs and activities that receive

federal funding “from discriminating in employment against otherwise qualified

individuals with a disability.” See Mullins v. Crowell, 228 F.3d 1305, 1313 (11th

Cir. 2000); see also Nat’l Ass’n of the Deaf v. Florida, 980 F.3d 763, 774 (11th Cir.

2020). Forsyth brought two claims under Section 504 of the Rehabilitation Act: one

for disparate treatment discrimination and one for disparate impact discrimination.


                                          9
         USCA11 Case: 20-12513         Date Filed: 09/08/2021     Page: 10 of 18



He argues that the district court should not have granted summary judgment on

either. For the reasons below, we disagree.

                                  A. Disparate Treatment

      Because Forsyth’s disparate treatment claim rests on circumstantial evidence,

we apply the “three-part burden-shifting framework established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 … (1973).” Ctr. v. Sec’y, Dep’t of Homeland

Sec., Customs & Borders Prot. Agency, 895 F.3d 1295, 1303 (11th Cir. 2018). Under

that framework, the plaintiff must first “establish a prima facie case of discrimination

... [by] showing that (1) [he] had a disability; (2) [he] was otherwise qualified for the

position; and (3) [he] was subjected to unlawful discrimination as the result of [his]

disability.” Garrett v. Univ. of Ala. at Birmingham Bd. of Trs., 507 F.3d 1306, 1310

(11th Cir. 2007). If the plaintiff establishes a prima facie case, the “burden ... shift[s]

to [the employer] to articulate a legitimate, nondiscriminatory reason for [the

action].” Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th Cir.

2004). If the employer does so, the burden returns to the plaintiff to present “actual

evidence” that the reason given is pretextual. Ctr., 895 F.3d at 1303. We look first

to whether Forsyth has established a prima facie case of discrimination.

       Here, the parties dispute whether Forsyth has shown that he had a disability.

The Rehabilitation Act defines the term “disability” as: “(A) a physical or mental

impairment that substantially limits one or more major life activities of such


                                            10
         USCA11 Case: 20-12513       Date Filed: 09/08/2021    Page: 11 of 18



individual; … or (C) being regarded as having such an impairment.” 42 U.S.C. §

12102(1); see also 29 C.F.R. § 1630.2(g)(1). At the district court, Forsyth argued

that he was both “actually disabled” and “regarded as disabled.” But before this

Court, he has abandoned the first argument and argues only that the University

regarded him as having an impairment.

      A plaintiff is regarded as having an impairment if he is terminated “because

of an actual or perceived physical or mental impairment” that is not “transitory and

minor.” 42 U.S.C. § 12102(3)(A)–(B). A “mental impairment” is “[a]ny mental or

psychological disorder, such as an intellectual disability (formerly termed ‘mental

retardation’), organic brain syndrome, emotional or mental illness, and specific

learning disabilities.” 29 C.F.R. § 1630.2(h)(2). Under the “regarded as” theory, the

perceived impairment need not “limit[] or [be] perceived to limit a major life

activity” to be a disability, see 42 U.S.C. § 12102(3)(A); Lewis v. City of Union City,

934 F.3d 1169, 1181–82 (11th Cir. 2019). Importantly, what matters for the

“regarded as” theory is whether the University perceived Forsyth as impaired, not

whether he was actually impaired. See Carruthers v. BSA Advert., Inc., 357 F.3d

1213, 1216 (11th Cir. 2004).

      Forsyth argues that the University “regarded him as impaired in the ability to

interact with others” and asserts that “[t]he inability to interact with others has been

recognized as an impairment.”


                                          11
         USCA11 Case: 20-12513        Date Filed: 09/08/2021    Page: 12 of 18



      Even assuming that the inability to interact with others is itself a mental

impairment—and not a symptom of a mental impairment—we have serious doubts

that any reasonable juror could find that the University regarded Forsyth as unable

to cooperate and interact appropriately with his co-workers and supervisors. Instead,

the record supports an inference that the University believed Forsyth was choosing

to behave inappropriately, not that he was unable to behave appropriately. That

distinction matters because caselaw makes clear that “a ‘cantankerous person’ who

has ‘[m]ere trouble getting along with coworkers’ is not disabled under the ADA.”

Weaving v. City of Hillsboro, 763 F.3d 1106, 1114 (9th Cir. 2014); see also Lanman

v. Johnson Cnty., 393 F.3d 1151, 1157 (10th Cir. 2004) (“Personality conflicts

among coworkers (even those expressed through the use (or misuse) of mental health

terminology) generally do not establish a perceived impairment on the part of the

employer.”); Brunke v. Goodyear Tire & Rubber Co., 344 F.3d 819, 822 (8th Cir.

2003) (“[A]n employee does not establish a prima facie case of ADA ‘regarded-as’

disability simply because he or she was disciplined or discharged for failure to get

along with co-workers or supervisors.”). Indeed, this Court has held that a plaintiff

“failed to present any evidence from which a rational juror could find he was

regarded as having a mental impairment” when the evidence that the plaintiff pointed

to showed only that coworkers “regarded him as ‘paranoid,’ ‘disgruntled,’

‘oppositional,’ ‘difficult to interact with,’ ‘unusual,’ ‘suspicious,’ ‘threatening,’ and


                                           12
         USCA11 Case: 20-12513      Date Filed: 09/08/2021   Page: 13 of 18



‘distrustful.’” Watson v. City of Mia. Beach, 177 F.3d 932, 935 (11th Cir. 1999). We

concluded that those “characterizations of [the plaintiff’s] behavior merely show[ed]

he had serious personality conflicts with members of his department,” which “do not

rise to the level of a mental impairment.” Id. (citing Stewart v. Cnty of Brown, 86

F.3d 107, 111 (7th Cir. 1996) as holding that “an excitable, emotionally imbalanced

individual is not disabled under the ADA”).

      Nonetheless, even assuming that Forsyth has established a prima facie case

for discrimination, his claim still fails at the next step of the McDonnell–Douglas

analysis: the University presented a legitimate, nondiscriminatory reason for firing

him. The burden to show a legitimate, nondiscriminatory reason is “exceedingly

light.” Perryman v. Johnson Prods. Co., Inc., 698 F.2d 1138, 1142 (11th Cir. 1983).

Indeed, “[t]he defendant need not persuade the court that it was actually motivated

by the proffered reasons.” Tex. Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 254

(1981). The burden is “merely one of production.” Chapman v. AI Transp., 229 F.3d

1012, 1024 (11th Cir. 2000). The employer “must clearly set forth, through the

introduction of admissible evidence,” Burdine, 450 U.S. at 255, a reason unrelated

to disability “that might motivate a reasonable employer” to fire an employee,

Chapman, 229 F.3d at 1030. Then, “our inquiry is limited to whether the employer

gave an honest explanation of its behavior.” Elrod v. Sears, Roebuck & Co., 939

F.2d 1466, 1470 (11th Cir. 1991); see also Smith v. Papp Clinic, P.A., 808 F.2d


                                         13
         USCA11 Case: 20-12513       Date Filed: 09/08/2021    Page: 14 of 18



1449, 1452–53 (11th Cir. 1987) (finding no violation because “the employer fired

an employee because it honestly believed that the employee had violated a company

policy, even if it was mistaken in such belief”).

      Here, the University says that it fired Forsyth because he took unauthorized

breaks in a makeshift breakroom and lied about it. The University has offered

substantial admissible evidence supporting that reason, and a reasonable employer

might be motivated to fire an employee for that reason. Because the University

presented a legitimate, nondiscriminatory reason for firing Forsyth, his disparate

treatment claim fails unless he can show that the proffered reason is pretext. He has

not done so.

      A reason is pretextual only if “it is shown both that the reason was false, and

that discrimination was the real reason.” Brooks v. Cnty. Comm’n of Jefferson Cnty.,

446 F.3d 1160, 1163 (11th Cir. 2006). A plaintiff “must present actual evidence to

satisfy this burden because ‘[c]onclusory allegations of discrimination, without

more, are not sufficient to raise an inference of pretext.’” Ctr., 895 F.3d at 1303.

Importantly, “we must respect that an ‘employer [need not] have good cause for its

decisions.’” Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924 (11th Cir. 2018).

Instead, an employer “may fire an employee for a good reason, a bad reason, a reason

based on erroneous facts, or for no reason at all, as long as its action is not for [an

unlawful] reason.” Id. In other words, we need not “determine that the employer was


                                          14
         USCA11 Case: 20-12513       Date Filed: 09/08/2021     Page: 15 of 18



correct in its assessment of the employee’s performance; [we] need only determine

that the defendant in good faith believed plaintiff’s performance to be

unsatisfactory” because then the asserted reason could not be “mere pretext for

discrimination.” Moore v. Sears, Roebuck & Co., 683 F.2d 1321, 1323 n.4 (11th Cir.

1982) (emphasis added).

      Forsyth has shown neither that the University’s reason was false nor that

discrimination was its real motivation. Nothing in the record indicates that the

University did not believe that Forsyth was taking unauthorized breaks when it fired

him. Even though the Department of Labor Board of Appeals ultimately concluded

that his unauthorized breaks may have been justified, the contemporaneous notes

and emails among Forsyth’s supervisors confirm that they believed he and the other

two employees caught going into and out of the makeshift breakroom were taking

unauthorized breaks and violating the University’s policies. And nothing in the

record even hints that Forsyth did not lie about having a key to this room, which

might, by itself, motivate a reasonable employer to fire him.

      Nor does the record support a finding that the University’s real reason for

firing Forsyth was discrimination. In fact, the record belies such a finding. Here, all

of the employees who had a key to the makeshift breakroom and who were seen

going into the room on the video (including Forsyth) were fired for the incident. That

is true even though one of these employees had previously received only one verbal


                                          15
         USCA11 Case: 20-12513      Date Filed: 09/08/2021   Page: 16 of 18



counseling—not even significant enough to make it into his personnel file—in six

years. Because Forsyth has not provided “actual evidence” that the University’s

reason was pretext, even if he had established a prima facie case, his disparate

treatment discrimination claim fails.

                                 B. Disparate Impact

      Forsyth’s disparate impact discrimination claim fares no better. “[D]isparate-

impact claims ‘involve employment practices that are facially neutral in their

treatment of different groups but that in fact fall more harshly on one group than

another and cannot be justified by business necessity.’” Raytheon Co. v. Hernandez,

540 U.S. 44, 52 (2003). Importantly, disparate impact claims do not require a

showing of discriminatory intent. E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263,

1278 (11th Cir. 2000).

      The parties disagree over whether disparate impact claims can be brought

under the Rehabilitation Act. We have never directly addressed the issue, see Berg

v. Fla. Dep’t of Labor & Emp. Sec., Div. of Vocational Rehab., 163 F.3d 1251, 1254

(11th Cir. 1998), and we need not do so here. Even assuming that disparate impact

claims are cognizable under the Rehabilitation Act, Forsyth has not adequately

pleaded one here. To bring a disparate impact claim, a plaintiff must “identif[y] a[]

specific test, requirement, or practice … that has an adverse impact on [protected]

workers.” Smith v. City of Jackson, 544 U.S. 228, 241 (2005). It is not enough to


                                         16
         USCA11 Case: 20-12513       Date Filed: 09/08/2021    Page: 17 of 18



“point to a generalized policy that leads to such an impact.” Id. Instead, “the

employee is ‘responsible for isolating and identifying the specific employment

practices that are allegedly responsible for any observed statistical disparities.’” Id.

(citation omitted). For example, in Smith, the Supreme Court rejected a claim that a

pay plan was discriminatory when all that was shown was that older workers were

paid relatively less than younger workers because the plaintiffs had not pointed to

anything specific within the pay plan that adversely affected them. Id.

      After isolating the specific, complained-of policy or practice, the plaintiff

must then establish its differential impact. “Typically, a disparate impact is

demonstrated by statistics.” Hallmark Devs., Inc. v. Fulton Cnty., 466 F.3d 1276,

1286 (11th Cir. 2006). But when assessing disparate impact claims related to

disability, it may not be necessary to provide statistical data. See EEOC Tech.

Assistance Manual § iv.3. But cf. Schwarz v. City of Treasure Island, 544 F.3d 1201,

1217 (11th Cir. 2008) (citations omitted). But even if statistical evidence is not

necessary, the plaintiff must somehow show that the policy or practice at issue had

a significantly greater negative impact on people with a certain disability than it did

on people without that disability. Id. at 1217–18. Importantly, “it’s not enough to

show that a few people are affected by a policy—rather, the disparity must be




                                          17
        USCA11 Case: 20-12513       Date Filed: 09/08/2021   Page: 18 of 18



substantial enough to raise an inference of causation.” Schaw v. Habitat for Human.,

938 F.3d 1259, 1274 (11th Cir. 2019).

      Here, Forsyth has not met this standard by allegation or evidence. Forsyth says

that the University “utilized an evaluation and disciplinary system which assessed

[him] not on how he performed his duties but on his mental state and condition.” But

he provides no more detail. Importantly, he points to no specific aspect of the

“evaluation and disciplinary system” that creates a disparate impact. He has also

“presented no comparative data at all.” See Schwarz, 544 F.3d at 1218. He argues

that the system “had a disparate impact on individuals who suffer from mental

impairments, such as depression and anxiety.” But he has not alleged, much less

shown, that any other employee even had a mental impairment, much less that he or

she was negatively impacted by the University’s “evaluation and disciplinary

system” in a way that employees without mental impairments were not.

Accordingly, Forsyth’s disparate impact claim fails.

                              IV.   CONCLUSION

      The district court correctly granted summary judgment to the University on

both Forsyth’s disparate treatment and disparate impact claims. Accordingly, we

AFFIRM.




                                         18